                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                           DOCKET NO. 3:11-cr-10-MOC


 UNITED STATES OF AMERICA,                  )
                                            )
                                            )
 Vs.                                        )                          ORDER
                                            )
 ANDRE GLOVER,                              )
                                            )
                Defendant.                  )




       THIS MATTER is before the court on Defendant’s Motion to Continue Final

Hearing Re: Revocation of Supervised Release (#68). Having considered the matter and

reviewed the pleadings, the court enters the following Order.

                                         ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s Motion to Continue Final

Hearing Re: Revocation of Supervised Release (#68) is GRANTED, and the Clerk of

Court is instructed to continue this matter until the same day as Defendant’s sentencing

hearing to be held in 3:19cr156. Therefore, the Clerk shall place this matter on the calendar

on the same day that the Clerk schedules the sentencing hearing for Defendant.



                                           Signed: November 15, 2019
